Citation Nr: 0734505	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from September 1945 to 
January 1947.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In the VA Form 9 filed by the appellant in December 2004, he 
stated that he wanted to have a Travel Board hearing.  The 
requested hearing was scheduled for February 2005.  In 
January 2005, the appellant notified the RO that he no longer 
wished to have a Travel Board hearing.  Under these 
circumstances, the Board considers the request for a hearing 
before the Board to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

It is at least as likely as not that the appellant's current 
tinnitus and bilateral hearing loss are related to his active 
military service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, tinnitus and 
bilateral hearing loss were incurred in active military 
service.  38 U.S.C.A. §§ 1131, 1132, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The appellant contends that he currently suffers from 
tinnitus and bilateral hearing loss due to noise exposure to 
tanks, trucks and weapon fire while on active duty.  The 
appellant maintains that he was exposed to acoustic trauma 
while undergoing tank training and while serving as a driver 
of two-and-a-half ton trucks in Germany.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Review of the evidence of record reveals that the appellant 
was assigned to tank training while he was on active duty.  
The evidence of record includes the appellant's WD AGO Form 
100 which states that he had been a driver of two-and-a-half 
ton trucks in Germany.  

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.  It was also found 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

Review of the evidence of record reveals that the appellant 
underwent a service entrance examination in June 1945.  His 
hearing was recorded as 15/15; the same readings were made 
during his separation examination in January 1947.  

Post-service there is no record of treatment for hearing loss 
until many years after service separation.  The appellant's 
October 1947 application for pension or compensation does not 
mention any difficulty with hearing or tinnitus.  There are 
no audiograms of record for the period between 1947 and 2003.

The appellant underwent VA audiometric testing in July 2003.  
The audiologist noted that the appellant reported noise 
exposure in service from tanks.  After service, he worked as 
a police officer, but said that he used noise protection 
while at the practice range.  He described experiencing a 
constant soft buzzing.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
65
70
LEFT
65
65
65
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The appellant underwent a VA audiometric examination in 
February 2004.  He reported bilateral high-pitched 
buzzing/tinnitus.  Testing was abandoned due to suspected 
pseudohypacusis, as per the examiner.  The February 2004 VA 
examiner stated that she had reviewed the appellant's claims 
file, but it appears that she only spent eleven minutes 
reviewing the file and adding an addendum to her report.  The 
VA examiner said that the claims file did not include 
evidence to support the appellant's contention that he did 
have some noise exposure on active duty.  However, the 
examiner did not mention the appellant's duty with tanks and 
two-and-a-half ton trucks, only his work as a light truck 
driver and a postal clerk.  She nevertheless concluded that 
there was no evidence in the claims file to support a claim 
of noise-induced hearing loss or tinnitus.

The evidence of record includes a written statement from a 
private ENT physician dated in April 2004.  The doctor states 
that the appellant reported having had some gradual hearing 
loss for many years as well as ringing.  The doctor noted 
that the appellant had had some noise exposure to tanks in 
service.  There was no history of chronic ear infections or 
ear surgeries.  The doctor also noted that the appellant had 
not had any hearing tests prior to service and that no 
hearing tests from after service were available.  

Audiometric testing revealed mild to moderate sensorineural 
hearing loss in both ears.  The specialist opined that the 
appellant's high frequency sensorineural hearing loss was 
consistent with the appellant's history of noise exposure.  
He stated that a significant portion of the appellant's high 
frequency hearing loss was due to the appellant's noise 
exposure during his military years.

In this case, the medical opinions of record are in agreement 
that exposure to acoustic trauma is etiologically related to 
hearing loss and tinnitus.  However, there is conflicting 
evidence as to whether the criteria for a nexus between the 
appellant's current bilateral hearing loss and tinnitus have 
been met.  Essentially there is a VA audiologist who has 
opined that the appellant's bilateral hearing loss and 
tinnitus are not related to noise exposure in service and 
there is a private ENT physician who says that the 
appellant's bilateral hearing loss and tinnitus are related 
to his noise exposure in service.  The appellant did have 
exposure to acoustic trauma, including tanks and two-and-a-
half ton trucks, during service followed by no documented 
post-service noise exposure.  This is not contradicted by any 
other evidence in the claims file.

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has bilateral 
hearing loss and tinnitus that was incurred as a result of 
his active military duty.  Consequently, reasonable doubt 
should be resolved in favor of the appellant and service 
connection for tinnitus and a bilateral hearing loss 
disability is warranted.


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


